Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 3, 2017                                                                                      Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                     Robert P. Young, Jr.
                                                                                                          Brian K. Zahra
  155092(58)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  JENNIFER JO MUELLER,                                                                                    Joan L. Larsen,
            Petitioner-Appellee,                                                                                    Justices
                                                                  SC: 155092
  v                                                               COA: 327945
                                                                  Ingham CC: 12-000308-PH
  SCOTT BOUIS,
             Respondent-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of respondent-appellant to “use
  psydonames [sic: pseudo names] on this case file, seal and to compel correction of
  previous disclosures violating MCR 3.705” is DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 3, 2017
                                                                             Clerk